Citation Nr: 0630699	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1947.  He died on December [redacted], 2001.  The appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appellant was afforded a hearing before a decision review 
officer (DRO) in January 2003.  The appellant's case was 
remanded for additional development in October 2004.  The 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2001; according to his 
death certificate, the immediate cause of death was acute 
myocardial infarction.  Atherosclerotic vascular disease was 
an underlying cause that contributed to his death.  Renal 
failure was noted to be a significant condition contributing 
to death but not resulting in the underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, evaluated as 30 percent 
disabling, impaired hearing evaluated as 10 percent 
disabling, and bilateral pes planus evaluated as 10 percent 
disabling.  

3.  Diseases contributing to the veteran's death are not 
attributable to his period of military service; nor are they 
attributable to service-connected disability; no service-
connected disability caused or contributed to the veteran's 
demise.


CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that her 
husband's service-connected anxiety disorder was a 
contributing factor in the veteran's death.  The veteran's 
representative asserted that the veteran had elevated blood 
pressure readings in service and although he was not service 
connected for hypertension, the evidence supports that 
hypertension was related to service and that there was a 
relationship between the veteran's death caused by acute 
myocardial infarction and atherosclerotic vascular disease 
and hypertension.  

The veteran died in December 2001.  His certificate of death 
indicates that the immediate cause of his death was acute 
myocardial infarction.  Atherosclerotic vascular disease was 
listed as an underlying cause that contributed to his death.  
Renal failure was noted to be a significant condition 
contributing to death but not resulting in the underlying 
cause.  

At the time of the veteran's death, service connection was in 
effect for anxiety reaction, evaluated as 30 percent 
disabling, impaired hearing evaluated as 10 percent 
disabling, and bilateral pes planus evaluated as 10 percent 
disabling.  

The veteran's service medical records (SMRs) reflect blood 
pressure readings of 160/100 in July 1946 and 123/92 in 
January 1947.  The veteran was noted to be nervous following 
his return from overseas in July 1946.  He was noted to be 
emotionally unstable.  The SMRs are negative for any 
treatment for or a diagnosis of cardiovascular disease.  

On file are VA examinations conducted between July 1949 and 
October 1968.  The reports reveal that the veteran had a 
normal cardiovascular system when examined in July 1949.  
Examinations performed after 1949 referenced psychiatric 
findings, audiometric findings, neurological findings, and 
findings related to the veteran's service-connected pes 
planus.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 1964 to March 1967.  The records 
reference the veteran's service-connected hearing loss, pes 
planus, and anxiety reaction.  

Also associated with the claims file are private treatment 
reports from several physicians including B. Wiley, M.D., F. 
Cyman, D.O., T. Grove, D.C., C. Schulman, D.O., L. Benoay, 
D.O., and G. Ketner, D.O, dated from December 1947 to 
February 1969.  The records reference treatment for acute 
gastrointestinal hemorrhage and surgery for a gastric ulcer, 
psychiatric treatment, treatment for hearing loss, treatment 
for pain in the veteran's legs and treatment for back pain.  

On file are letters from M. Sullivan, D.O., dated in December 
2001 and September 2002 and treatment records from June 1993 
to December 2001.  Dr. Sullivan reported that he treated the 
veteran for gastroesophageal reflux disease (GERD), abdominal 
pain, abnormal liver functions, colon polyps, hypothyroidism, 
resolved lower lobe infiltrate, chronic obstructive pulmonary 
disease (COPD), peptic disease, anemia, gastrointestinal 
problems, vertigo, arthritis, anxiety, and a panic disorder.  
He concluded that some of the veteran's medical conditions 
may at least in part be due to the veteran's service-
connected nervous condition.  

Associated with the claims file are private treatment reports 
from Mount Clemens General Hospital dated from July 2001 to 
December 2001.  The veteran was treated for a variety of 
health issues during the time period referenced.  In July 
2001 the veteran denied a history of myocardial infarction 
and hypertension.  He was noted to be hypertensive at that 
time.  He had regular heart rate and rhythm.  The veteran 
also denied depression, anxiety, or psychiatric treatment.  
In December 2001 the veteran was noted to have had an acute 
myocardial infarction secondary to atherosclerotic disease.  
Additional diagnoses included acute lacunar stroke, acute 
renal failure, inflammatory hepatitis, acute gastrointestinal 
bleed, rhabdomyolysis, COPD, hypothyroidism, and 
coagulopathy.  

An autopsy report was associated with the claims file.  The 
veteran's chest and abdomen was examined post-mortem in 
January 2002.  The gross pathologic impression was foci of 
necrosis within the gastrointestinal tract suggestive of 
ischemic colitis, bilateral adrenal cortical adenomas, 
degenerated aortic valve with calcification, and anthracotic 
pigment deposition.  The microscopic impression was old 
ischemic changes within the myocardium, degenerated aortic 
valve, acute pancreatitis with peripancreatic abscess, 
passive congestion of the liver, spleen, and kidneys, old 
healed granulomata, lung with patchy fibrosis, anthracosis, 
and osseous metaplasia, bilateral adrenal adenomas with 
infarction of the right adrenal adenoma, and sections of 
bowel with areas of ischemic necrosis.  

The appellant testified at a hearing before a decision review 
officer DRO in January 2003.  The appellant said that the 
veteran had to have three-quarters of his stomach removed due 
to his nervous condition.  She said that medication the 
veteran took for his nervous condition lead to liver problems 
so the veteran's medication was discontinued.  She testified 
that the veteran's private physician, Dr. Sullivan, said that 
the veteran's service-connected nervous condition was a 
contributing factor in the veteran's death due to acute 
myocardial infarction, atherosclerotic vascular disease, and 
renal failure, but that he refused to put his opinion in 
writing.  She said the veteran's previous doctors had all 
passed away.

A VA medical opinion was obtained in April 2005.  The 
examiner reviewed the veteran's claims file and 38 C.F.R. § 
3.312 prior to rendering his opinion.  The examiner noted 
that the veteran's service-connected anxiety reaction which 
was diagnosed while the veteran served in World War II would 
now be diagnosed as post-traumatic stress disorder (PTSD).  
He noted that the psychiatric classification system had 
changed over the years and if the veteran presented with his 
symptomatology now the diagnosis would be PTSD.  The examiner 
noted that the veteran died of acute myocardial infarction 
and atherosclerotic vascular disease.  Renal failure was also 
a contributing condition.  The examiner also reported that 
the veteran was treated for hypothyroidism, anemia, chronic 
gastrointestinal problems after undergoing a partial 
gastrectomy, vertigo, COPD, arthritis, and hyperlipidemia.  
The examiner opined that it was less likely than not that the 
veteran's death was causally or etiologically related to the 
veteran's service-connected anxiety.  He said that it is at 
least as likely as not that the veteran's service-connected 
anxiety reaction caused debilitating effects and general 
impairment of the veteran's health that made him less capable 
of resisting the effects of the disease that caused the 
veteran's death; however, the reviewer specifically noted 
that this opinion was highly speculative.  He said that, 
generally speaking, veterans with PTSD have a higher chance 
of medical morbidity and subsequent medical problems.  
However, he said it was impossible to define whether anxiety 
states and anxiety symptoms directly cause physical problems.  
He noted that psychiatric conditions such as PTSD increase 
the risk but it is impossible to state in any given case 
whether there was a true cause and effect relationship.  He 
concluded that he found no evidence that the cause of death 
listed on the veteran's death certificate, acute myocardial 
infarction, was traceable to the veteran's period of military 
service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, such as cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Additional disability resulting from the aggravation 
of a non-service connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2005); 38 C.F.R. § 3.312 (2006).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2006).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2006).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2006).  Under 38 
C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  38 C.F.R. § 3.312(c)(4) 
(2006).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.

The veteran died in December 2001.  As noted above, service 
connection was in effect for anxiety reaction, evaluated as 
30 percent disabling, impaired hearing evaluated as 10 
percent disabling, and bilateral pes planus evaluated as 10 
percent disabling.  At the outset, it is noted that the 
appellant's claim is based on the theory that the veteran's 
nervous condition contributed to his cause of death by acute 
myocardial infarction.  The appellant's representative 
asserted that the veteran had elevated blood pressure 
readings in service and although he was not service connected 
for hypertension, the evidence supports that hypertension was 
related to service and that there was a relationship between 
the veteran's death caused by atherosclerotic vascular 
disease and hypertension.  The record has been reviewed with 
respect to the all disabilities reported on the death 
certificate.  In this case, the service medical records do 
not make reference to complaints or findings concerning 
problems with any vital organ, nor were such findings 
reported until many years after service.  Moreover, there is 
no medical evidence of record suggesting that the veteran's 
service-connected anxiety reaction was related to the 
veteran's death.  In fact, the evidence of record strongly 
suggests that service-connected disabilities were unrelated 
to the veteran's death.  Private medical records do not 
indicate that the veteran's service-connected anxiety 
reaction was related to the cause of his death.  Dr. Sullivan 
merely stated that the veteran's health conditions may in 
part be due to his service-connected anxiety reaction.  The 
VA examiner provided an opinion that it is less likely than 
not that the veteran's death was causally or etiologically 
related to the veteran's service-connected anxiety.  He 
concluded that he found no evidence that the cause of death 
listed on the veteran's death certificate, acute myocardial 
infarction, was traceable to the veteran's period of military 
service.  While he noted that it was is at least as likely as 
not that the veteran's service-connected anxiety reaction 
caused debilitating effects and general impairment of the 
veteran's health that made the veteran less capable of 
resisting the effects of the disease which caused death, he 
noted that this opinion was highly speculative.  The 
certificate of death clearly indicates that the veteran's 
death was found to be due to acute myocardial infarction as a 
consequence of atherosclerotic vascular disease and renal 
failure.  The veteran's service-connected anxiety reaction 
was not noted in any way to contribute to his death.  
Additionally, the VA examiner qualified his opinion by saying 
that it was impossible to state in any given case that there 
was such an effect.  The examiner effectively undermined the 
opinion of a possible relationship by saying this and by 
pointing out that the opinion was nothing more than 
guesswork, or in his words "highly speculative."  As noted 
above, the evidence does not otherwise suggest any 
relationship between anxiety and decrease in physical well 
being such that the veteran was rendered materially less 
capable of resisting the effects of the terminal process.  
Consequently, the Board finds that the VA reviewer's 
conclusion that it was impossible to tell whether anxiety had 
any effect to be determinative.  

Although the appellant contends the veteran's service-
connected anxiety disorder was a contributing factor in the 
veteran's death, there is no indication, and she does not 
contend, that she has any education, training, or experience 
that would make her competent to render medical opinions 
concerning etiological relationships.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  

In short, there is no competent evidence linking service-
connected disability to the cause of the veteran's death or 
linking the demonstrated cause of death to the veteran's 
period of military service.  The medical opinion evidence 
indicates that it was less likely than not that the veteran's 
death was causally or etiologically related to the veteran's 
service-connected anxiety reaction or that the veteran's 
cause of death was directly traceable to the veteran's period 
of military service.  The VA's opinion in this regard appears 
to address all possibilities, even the contention that the 
veteran had hypertension that began in service and ultimately 
led to the vascular disease that caused death.  The 
preponderance of the evidence is therefore against the 
appellant's claim.  The benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in December 2001.  The RO 
notified the appellant of the evidence/information required 
to establish service connection in July 2002.  A statement of 
the case (SOC) was issued in November 2002 which informed the 
appellant of the elements to satisfy in order to establish 
service connection for death benefits.  The RO wrote to the 
appellant again in October 2004.  The appellant was again 
informed of the evidence/information required to establish 
service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, the appellant was told of the criteria used to 
assign an effective date, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), in the March 2006 supplemental statement of 
the case.  No such issue is now before the Board.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 and Supp. 2005) and 
established by regulation at 38 C.F.R. § 3.159 (c)-(e) 
(2006).  This section of the VCAA and the regulation set 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, and private treatment 
reports.  The appellant's case was forwarded to a VA 
physician for a medical opinion.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her claim.  The Board is not aware of any outstanding 
evidence.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 DeDepartment of Veterans Affairs


